Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Arlinghaus et al (US Pub 2017/0001220 A1) in view of Lofquist et al (USP 7,417,203 B2).
Regarding claims 1, 13, and 21, Arlinghaus discloses a method of producing gluten-free oats from a supply of grains including oats and at least one contaminant grain comprising: sampling the supply of oats by: withdrawing a sample from the supply   Lofquist teaches as obvious a particular region of interest spaced away from edge portions of the grain is identified (see Figs. 3 and 4C and col. 5, lines 18-36).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to teach Lofquist’s center detection method for the purpose of consistently orienting granules for detection at the same center of gravity or geometric center for a more consistent reading of the grains.
Regarding claims 2, 14, and 21, Lofquist further teaches the optically analyzing includes locating a centroid of the grain and collecting data of the grain from only pixels in a predetermined spacing from the centroid (see Figs. 3 and 4C and col. 5, lines 18-36).  It would have been obvious at the time of filing to modify Arlinghaus’s optical analysis, as taught by Lofquist, for the purpose of consistently orienting granules for detection at the same center of gravity or geometric center.
Regarding claims 3, 15, and 23, Lofquist further teaches the predetermined spacing excludes a peripheral edge region of the grain (see Figs. 3 and 4C and col. 5, lines 18-36).  It would have been obvious at the time of filing to modify Arlinghaus’s optical analysis, as taught by Lofquist, for the purpose of consistently orienting granules for detection at the same center of gravity or geometric center.
Regarding claims 4, 16, and 24, Lofquist further teaches the predetermined spacing excludes a tip of the grain (see Figs. 3 and 4C and col. 5, lines 18-36).  It would have been obvious at the time of filing to modify Arlinghaus’s optical analysis, as taught by Lofquist, for the purpose of consistently orienting granules for detection at the same center of gravity or geometric center.
Regarding claims 5 and 17, Arlinghaus discloses the hyperspectral imaging is performed with a spatial resolution of approximately 64 pixels per inch (paragraph 0024; resolutions can vary where scans captured can have 300 pixels per inch where 50 pixels per inch being more economical).
Regarding claims 6 and 18, Arlinghaus discloses performing the hyperspectral imaging only in wavelengths ranging from 1000 to 2500 nm (paragraph 0020).
Regarding claims 7 and 19, Arlinghaus discloses the wavelengths only range from 1000 to 1700 nm (paragraph 0020).
Regarding claims 8 and 20, Arlinghaus discloses the supply of grains constitutes a pre-sorted supply of oats and the at least one contaminant grain is barley (paragraph 0012).
Regarding claim 10, Lofquist further teaches the optically analyzing includes segmenting the grains by only analyzing pixels with a segmentation value less than 0.2 
Regarding claim 11, Arlinghaus discloses separating the oats from the combination of grains results in oats with a gluten level of no greater than 10 ppm (paragraph 0013).
Regarding claim 12, Arlinghaus discloses the method is performed on a quality control sampling of a pre-sorted supply of gluten-free oats (paragraph 0024).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arlinghaus/Lofquist in view of Satake et al (USP 5,779,058).
Regarding claim 9, Arlinghaus/Lofquist discloses all the limitations of the claim, but Arlinghaus/Lofquist does not disclose performing the hyperspectral imaging while the supply of grains are supported on a conveyor belt.  Satake teaches performing the hyperspectral imaging while the supply of grains are supported on a conveyor belt (col. 2, lines 54-56) as a well-known method of guiding grains to a detecting region.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Arlinghaus/Lofquist’s conveying mechanism, as taught by Satake, as a well-known method of guiding grains to a detecting region.

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive. 
Rejection under USC 112
Regarding the rejection under USC 112, the rejection has been withdrawn due to Applicant’s amendment.
Rejection under USC 103
Regarding Applicant’s argument,” Arlinghaus is directed to a method of removing foreign grains from oats. See paragraph [0012], The goal is to employ optical sorting methods to achieve gluten free grain with gluten being present at less than 20 ppm. See the abstract. A secondary goal is to achieve this type of separation by employing optical methods that limit the number of modifications that have to be made to traditional sorting machines. See paragraph [0012], Seeds are separated by obtaining a reflectance value for the entire seed, preferably by scanning both sides of the seed. See paragraphs [0012] and [0013], As noted by the Examiner, a scan of one side of a seed can be employed. See paragraph [0022], The reflective value of each pixel in the scan is averaged to obtain a reflectance value for an entire seed. Even though the smaller area of one side of each seed (versus both sides) can be imaged, Arlinghaus teaches that two sides is better indeed teaches that the more of the seed that is scanned the better the results. See paragraph [0024] which states, “Capturing multiple views of the same seed, specifically from distinct angles and most preferably from both sides of the seed, such as two pairs of cameras viewing opposite sides of the seed at 1220 and 1475 nm wavelengths and averaging the spectral data from the two sides, and adding these measurements to the analysis further improves the quality of the separation” (emphasis added). The Examiner suggests the complete opposite of what Arlinghaus teaches and suggests a combination that only scans a limited area of one In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). See MPEP § 2143.01(V). As such this rejection is improper,” the Examiner disagrees.  The Examiner asserts that Arlinghaus does disclose scanning grains from one side (paragraph 0022, lines 8-10) which can then be extrapolated. Furthermore, the Examiner argued that it would have been obvious to use Lofquist's teaching of scanning a particular region through opening 4 by energy source 10 and detector 5 to collect data for the purpose of sorting the grain (fig. 4C). (paragraph 0022, lines 8-10)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3655  
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655